DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 11,110,658 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to claims 1 and 3 of the pending application, claims 1 and 3 of the reference patent disclose a method of ejecting an object from a print area, comprising a build plane, a build platform constructed entirely out of a material with a melting point between 40 C and 55 C, the build platform having a top surface, a bottom surface, and a reservoir configured to contain the build platform, a push mechanism, having a horizontal actuator attached to a plow, where the plow is located proximately to the build platform, the horizontal actuator being configured to provide sufficient force to eject the object beyond the build platform, and a temperature regulator, located below the bottom surface.  Furthermore,  the method comprises the steps of:
providing, by the 3-dimensional printer, a printed object adhered to the top surface of the build platform; 
heating the build platform to at least the melting point of the build platform by the temperature regulator; 
allowing the build platform to melt and the printed object to become disjoined from the top surface of the build platform; 
pushing the printed object off the build platform by the plow of the push mechanism; and 
cooling, by the temperature regulator such that the build surface deposits within the reservoir. 
Regarding claims 4-6 of the pending application, claims 4-6 of the reference patent discloses ejecting an object from a print area, the print area comprising a build plane, a build platform, having a top surface, a bottom surface, and a reservoir that extends therebetween and surrounds the build platform, a push mechanism, having a horizontal actuator attached to a plow, where the plow is located proximately to the build platform, the horizontal actuator being configured to provide sufficient force to eject the object beyond the build platform, and a temperature regulator, located below the bottom surface, an air-tight chamber configured to envelope the build platform, the push mechanism, and the temperature regulator, the method comprising the steps of: 
providing, by the 3-dimensional printer, a printed object, wherein the printed object is adhered to the top surface of the build platform; 
heating the build platform, by the temperature regulator, to a sublimation point of the build platform; 
allowing, the build platform to sublimate and the printed object to become disjoined from the top surface of the build platform; and 
pushing the printed object off the build platform by the plow of the push mechanism.;
wherein the step of heating the build platform is followed by the step of changing the pressure in the air-tight chamber by a pressure modulator; and
cooling by the pressure modulator such that the build surface deposits within the reservoir.
Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,110,658 B2 in view of Das (U. With respect to claims 2 and 7, US Patent 11,110,658 B2 discloses all the elements of claims 1 and 4 but does not disclose the material (molecular solid for claim 7) is octacyclic sulfur, naphthalene, hexachlorobenzene, (+)-camphor, dimethyl sulfone, (-)-menthol, or (S)-ibuprofen.
In the same field of 3-dimensional printing, Das discloses a system (Figure 3) and corresponding method for fabricating 3-dimensional objects (paragraph 0189), comprising: a container for holding a medium (500 in Figure 4) and a build platform for layer-by-layer fabrication (paragraph 0189).  Das further discloses formulating the medium with camphor and derivatives thereof such that it is solid at room temperature but liquid above 60C (paragraph 0195).  Likewise, Das discloses camphor may be removed after forming the solid by sublimation (paragraphs 201, 0211-0212).  It would have been obvious to one of ordinary skill in the art to have used the materials discloses by Das, since Das discloses said materials are beneficial for sublimation properties in printing three-dimensional objections. This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishihara (US 2018/0036801 A1) discloses the use of naphthalene in additive manufacturing as sublimation material (paragraph 0052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/30/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715